DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered via the RCE filed 12/17/2021.
 Response to Amendment
	Examiner notes here the substantive amendments to independent claims 1, 12, and 16 are effective to overcome the outstanding rejections outlined in the final rejection mailed 8/17/2021.
Drawings
The drawings were received on 10/18/2021.  These drawings are accepted. Therefore, the drawing objection outlined in the final rejection mailed 8/17/2021 is overcome.
Allowable Subject Matter
Claims 1-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the invention outlined in any of independent claims 1, 12, or 16, and in particular the resectioning device having first and second scaffolds with annular cutting surfaces that oppose each other and a hook tool with a first plurality of hooks that engage and bias the first scaffold toward the second scaffold and the second plurality of hooks pull a section of tissue into a path of the cutting surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Ryan J. Severson/           Primary Examiner, Art Unit 3771